Opinión disidente emitida por el
Juez Presidente Señor Hernández Denton,
a la cual se unieron las Juezas Aso-ciadas Señora Fiol Matta y Señora Rodríguez Rodríguez.
Por entender que, contrario a lo resuelto en la sentencia emitida por este Tribunal, se debió proveer al Ministerio Público la oportunidad de acreditar que la evidencia objeto de controversia era admisible conforme a la doctrina de descubrimiento inevitable, disentimos.
I
Como parte de una investigación contra el Sr. Eugenio González Cardona por posibles violaciones a la Ley de Con-tribución sobre Ingresos,(1) el Departamento de Hacienda (Hacienda) emitió un requerimiento de documentos (subpoena duces tecum) a la Cooperativa de Ahorro y Cré-*352dito Hermanos Unidos (Cooperativa). El propósito de dicha actuación era obtener ciertos documentos relacionados con las cuentas bancarias del señor González Cardona. Hacienda emitió el requerimiento sin haber obtenido una or-den judicial para ello y sin notificárselo al señor González Cardona. La Cooperativa entregó los documentos solicitados.
Entre los documentos obtenidos por Hacienda se encon-traban varios cheques emitidos a favor del señor González Cardona por su antiguo patrono, Thomas & Betts Caribe, Inc. A consecuencia de ello, Hacienda requirió a Thomas & Betts, Inc., mediante subpoena duces tecum, copia de los comprobantes de retención de ingresos del señor González Cardona de 1989 a 1996. Dicho requerimiento tampoco contó con una orden judicial que lo autorizara y no fue notificado al señor González Cardona.
Así las cosas, en junio de 1997 se presentaron cargos contra el señor González Cardona por infracción a la See. 145(c) de la Ley de Contribución sobre Ingresos. Oportuna-mente, mediante moción al amparo de la Regla 234 de Pro-cedimiento Criminal, 34 L.P.R.A. Ap. II, la defensa solicitó la supresión de la evidencia obtenida mediante los reque-rimientos de evidencia emitidos por Hacienda. Funda-mentó la petición en que, en conformidad con lo resuelto por nosotros en RDT Const. Corp. v. Contralor I, 141 D.P.R. 424 (1996), la información había sido obtenida mediante un registro y allanamiento irrazonable en contravención al Art. II, Sec. 10 de la Constitución del Estado Libre Aso-ciado de Puerto Rico, L.P.R.A., Tomo 1, ya que no se le notificó al señor González Cardona ese requerimiento.
El foro de instancia suprimió la evidencia relacionada con las cuentas bancarias, mas no los comprobantes de re-tención por entender que el señor González Cardona no podía tener una expectativa razonable de intimidad sobre ellos. Dicho dictamen fue confirmado por el foro apelativo. Ambas partes recurrieron ante nos. En esa ocasión decidi-mos revisar la resolución recurrida con el único propósito de determinar si la norma que establecimos en RDT Const. *353Corp. v. Contralor I, supra, debía aplicarse retroactiva-mente. En Pueblo v. González Cardona, 153 D.P.R. 765 (2001), resolvimos dicha interrogante en la afirmativa y, por ende, concluimos que la información obtenida de la Cooperativa debía ser suprimida. Devolvimos el caso al foro de instancia para la continuación de los procedi-mientos.
Luego de iniciado nuevamente el proceso en contra del señor González Cardona, la defensa solicitó la supresión de los comprobantes de retención obtenidos mediante el subpoena duces tecum que Hacienda le cursara a Thomas & Betts, Inc. Argumentó, en síntesis, que la evidencia cons-tituía un fruto del árbol ponzoñoso pues fue adquirida en virtud de los documentos que Hacienda obtuvo ilegalmente mediante el requerimiento emitido a la Cooperativa. El Mi-nisterio Público se opuso y adujo que los comprobantes de retención eran admisibles pues, tratándose de documentos gubernamentales, el señor González Cardona no poseía una expectativa razonable de intimidad sobre ellos.
El Tribunal de Primera Instancia ordenó la supresión de la evidencia en cuestión. Inconforme, el Ministerio Pú-blico acudió ante el Tribunal de Apelaciones en donde re-produjo, en síntesis, los mismos planteamientos que esbozó ante el foro de instancia. El foro apelativo consideró que aplicaba al caso la doctrina de los frutos del árbol ponzo-ñoso y, por lo tanto, confirmó la determinación recurrida.
Aún inconforme, el Ministerio Público acude ante nos para solicitar que revoquemos al foro apelativo y decrete-mos que los comprobantes de retención son admisibles, ya que el señor González Cardona no tenía expectativa de in-timidad alguna sobre ellos. Emitimos una orden para mos-trar causa por la cual no debíamos revocar la determina-ción del Tribunal de Apelaciones.
Este Tribunal, por encontrarse igualmente dividido, confirmó el dictamen del foro apelativo. A pesar de lo anterior, entendemos que el Tribunal de Apelaciones erró al suprimir la evidencia incautada sin permitirle al Ministe-rio Público acreditar que los comprobantes en cuestión *354eran admisibles conforme a la doctrina de descubrimiento inevitable. Veamos.
HH HH
A. La Cuarta Enmienda de la Constitución de Estados Unidos protege a las personas contra registros, allana-mientos e incautaciones irrazonables. La Constitución del Estado Libre Asociado de Puerto Rico, por su parte, con-tiene una disposición análoga en su Art. II, Sec. 10, supra.
Estas cláusulas constitucionales protegen el derecho de intimidad del individuo en tanto le garantiza estar libre de intrusiones gubernamentales irrazonables con su persona, su hogar, sus papeles y otros efectos. Evidencia obtenida en contravención a esta disposición es inadmisible en los tribunales.
Dicha protección sólo se activa cuando los agentes gu-bernamentales han realizado un “registro” en sentido constitucional. Esto ocurre únicamente cuando la persona que alega la violación alberga una expectativa razonable de intimidad sobre la evidencia registrada. RDT Const. Corp. v. Contralor I, supra. Véase, también, Katz v. United States, 389 U.S. 347 (1967). Conforme a esta doctrina, no basta que el individuo subjetivamente albergue una expec-tativa de intimidad, sino que dicha expectativa debe ser objetivamente aceptada por la sociedad como razonable. Pueblo v. Loubriel, Suazo, 158 D.P.R. 371 (2003). Véase, también, C.H. Whitebread y C. Slobogin, Criminal Procedure: An Analysis of Cases and Concepts, Nueva York, Ed. Foundation Press, 2000, pág. 135.
Como consecuencia de ello, se ha reconocido que ciertas actividades gubernamentales no activan la protección constitucional contra registros irrazonables, ya que no existe expectativa razonable de intimidad sobre la materia investigada. Así, por ejemplo, no se activa la cláusula cons-titucional cuando la evidencia es ocupada en un “campo abierto” o cuando la evidencia ocupada ha sido aban-*355donada. Véase E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1991, Vol. 1, pág. 347. Por último, también hemos señalado que un individuo no tiene expectativa razonable de intimidad frente a una entidad gubernamental en relación con el pa-radero de documentos emitidos por esa misma entidad. Véase a Pueblo v. Loubriel, Suazo, supra.
La determinación de la existencia de una expectativa razonable de intimidad que active la protección de la cláu-sula constitucional es una cuestión de umbral a ser deter-minada antes de entrar a considerar si la intervención gu-bernamental fue razonable. Por otro lado, una vez se constata la existencia de dicha expectativa, es necesario compararla con el interés que la actuación gubernamental pretendía adelantar. A mayor expectativa de intimidad, mayor ha de ser el interés que debe tener el estado para justificar su intervención. Véase Chiesa Aponte, op. cit, pág. 347.
B. La protección contra registros y allanamientos irra-zonables concedida por nuestra Constitución es de “factura más ancha” que la otorgada en virtud de la Constitución federal. Pueblo v. Valenzuela Morel, 158 D.P.R. 526 (2003). Véase también E.L. Chiesa, Los derechos de los acusados y la factura más ancha, 65. (Núm. 1) Rev. Jur. U.P.R. 83 (1996). Esto responde a que, en la zona del derecho de in-timidad, nuestra constitución concede más derechos que su homologa federal. RDT Const. Corp. v. Contralor I, supra.
Al respecto, hemos concedido mayor protección en las instancias siguientes: (1) registro de vehículo como incidental a un arresto, Pueblo v. Malavé González, 120 D.P.R. 470 (1988); (2) registro de la persona como incidental a un arresto, Pueblo v. Dolce, 105 D.P.R. 422 (1976); (3) inter-ceptación de comunicaciones telefónicas, P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983), y (4) incautación de docu-mentos privados sometidos a la custodia de instalaciones bancarias, RDT Const. Corp. v. Contralor I, supra.
Este último caso resulta particularmente pertinente *356para resolver la controversia que tenemos ante nos. Allí expresamente rechazamos la norma federal de United States v. Miller, 425 U.S. 435 (1976), mediante la cual se es-tablecía que una persona que voluntariamente entrega sus documentos a una institución bancaria pierde cualquier expectativa legítima de intimidad sobre ellos. Amparándo-nos en la factura más ancha de nuestra Constitución con-cluimos, contrario a lo resuelto en United States v. Miller, supra, que los clientes de los bancos “tienen una expecta-tiva legítima de que [la institución] no ... divulgará [la] información a terceros sin su consentimiento”. RDT Const. Corp. v. Contralor I, supra, pág. 438. Por tal razón, le re-conocimos legitimación activa a los depositantes para cues-tionar la legalidad de un subpoena duces tecum emitido por la Oficina del Contralor, en el que solicitaba al banco la entrega de cierta información sobre sus cuentas privadas.
Resolvimos, por consiguiente, que la persona cuya cuenta se pretende investigar debe ser notificada de la or-den de requerimiento de documentos para que tenga la oportunidad de cuestionar la legalidad de la intervención gubernamental. Posteriormente aclaramos que la entidad investigadora puede prescindir de realizar la notificación siempre y cuando haya obtenido una orden judicial para registrar los documentos bancarios en cuestión. RDT Const. Corp. v. Contralor II, 141 D.P.R. 861, 864 (1996). Por úl-timo, también hemos precisado que el caso es distinto cuando los documentos solicitados por el Estado fueron emitidos por el propio Gobierno. En estos casos, como se-ñalamos anteriormente, el individuo no puede cuestionar la actuación gubernamental, pues no posee una expecta-tiva razonable de intimidad sobre dichos documentos. Véase a Pueblo v. Loubriel, Suazo, supra.
C. En virtud de la doctrina de los frutos del árbol pon-zoñoso, la protección contra registros irrazonables acarrea no sólo la inadmisibilidad de la evidencia ilegalmente ocu-pada, sino también la de cualquier prueba estrechamente vinculada con la intervención ilegal inicial. Véase a Pueblo *357v. Serrano, Serra, 148 D.P.R. 173, 189 (1999). La doctrina tiene el propósito de asegurar que el efecto disuasivo de la regla de exclusión no sea socavado mediante la admisibili-dad de evidencia que es un fruto de una intervención ilegal previa. Whitebread y Slobogin, op. cit., pág. 37.
La referida doctrina puede, incluso, culminar en la ex-clusión de evidencia que, a pesar de haberse procurado le-galmente, está de algún modo vinculada a una previa ac-tuación ilegal del Estado. Lo contrario fomentaría “la violación de la protección contra registros irrazonables (mediante la realización de un arresto ilegal, por ejemplo) con la esperanza de obtener evidencia de otra manera ad-misible (una confesión subsiguiente [siguiendo los paráme-tros de Miranda])”. (Traducción nuestra.) Whitebread y Slobogin, op. cit., pág. 37.
Por otro lado, un fruto es admisible cuando se cumple con los requisitos de cualquiera de las tres doctrinas si-guientes: (1) doctrina del vínculo atenuado, (2) doctrina de la fuente independiente y (3) doctrina del descubrimiento inevitable. La primera permite que se admita como eviden-cia aquella prueba cuyo vínculo con la conducta ilegal es tan atenuado que ya no está maculada por la ilegalidad inicial. El ámbito de aplicación de la doctrina del vínculo atenuado depende de tres factores, a saber: (1) el propósito y la intensidad de la conducta ilegal, (2) la “proximidad temporal” entre la conducta ilegal y la obtención del fruto, y (3) la existencia de circunstancias o eventos intervento-res entre la ilegalidad inicial y la obtención del fruto. Véanse: Brown v. Illinois, 422 U.S. 590 (1975); Whitebread y Slobogin, op. cit., págs. 39-40. Cada uno de los factores es importante, mas ninguno de ellos por sí solo resulta deter-minante para establecer la admisibilidad de la evidencia.
La regla de exclusión tampoco aplica cuando el Estado demuestra que la evidencia fue obtenida en virtud de una fuente independiente de la intervención ilegal. El propósito de admitir evidencia que cumple con los requisitos de esta doctrina es asegurar que “el ministerio público no sea puesto en peor posición [que en la que estaba previo a la *358intervención ilegal] sencillamente por razón de una previa actuación estatal ilegal”. (Traducción nuestra.) Murray v. United States, 487 U.S. 533, 539 (1988). Cuando la eviden-cia es obtenida mediante una fuente independiente a la actuación ilegal, no hay “mácula” alguna que atenuar y, por lo tanto, la prueba incautada es admisible ya que, es-trictamente, no constituye un fruto del árbol ponzoñoso. Véase Chiesa, op. cit., pág. 319. Véase, también, Whitebread y Slobogin, op. cit., pág. 42.
Los frutos también son admisibles cuando la prueba cuya supresión se solicita inevitablemente hubiese sido des-cubierta sin tomar en cuenta la información obtenida me-diante el registro ilegal. Al igual que la doctrina de fuente independiente, el propósito de la regla de descubrimiento inevitable es evitar poner al Estado en peor posición de la que estaba antes de la actuación ilegal. Véanse: Nix v. Williams, 467 U.S. 431 (1984); Chiesa, op. cit., págs. 321-325. La doctrina de descubrimiento inevitable constituye una variación de la regla de la fuente independiente. 3 LaFave, Israel and King, Criminal Procedure Sec. 9.3(e)(1999). Se diferencia de ella, no obstante, en cuanto la cuestión central no es si el Estado obtuvo la evidencia mediante una fuente independiente, sino si inevitable-mente la hubiese obtenido a pesar de la previa intervención ilegal. LaFave, Israel and King, supra; Nix v. Williams, supra.
Para que se admita evidencia conforme a la doctrina de descubrimiento inevitable es necesario que el estado de-muestre que cumplió con los criterios siguientes: (1) que el Gobierno estaba realizando una investigación legal que se-guramente hubiera producido la misma evidencia que fue obtenida como fruto de la intervención ilegal, (2) que la investigación era conducida por agentes distintos a los que cometieron la ilegalidad y (3) que la investigación estaba llevándose a cabo con anterioridad a la actuación ilegal. Véanse: Whitebread y Slobogin, op. cit., pág. 46; U.S. v. Rullo, 748 F.Supp. 36 (D. Mass. 1990). Por otro lado, la información también debe ser admitida cuando se logra *359demostrar que la evidencia seguramente hubiese sido ob-tenida posteriormente en virtud de algún procedimiento estandarizado o rutinario.(2) LaFave, Israel and King, supra, Sec. 11.4.
Por último, sólo nos queda señalar que la doctrina de los frutos del árbol ponzoñoso opera de forma distinta depen-diendo del tipo de fruto obtenido. Es por ello que el análisis varía según el fruto de la actuación ilegal sea una confe-sión, una identificación o el descubrimiento de un testigo. Véanse: LaFave, Israel and King, supra, Sec. 11.4(b)-11.4(j); Whitebread y Slobogin, op. cit., págs. 39-42. Así, usualmente se admite la evidencia cuando el fruto es el descubrimiento de un testigo ya que, como señaló el Tribunal Supremo federal, “los testigos no son como revólveres o como documentos que permanecen ocultos a la vista hasta que uno rebusca en un sofá o abre un gabinete para alma-cenar efectos”. (Traducción nuestra.) United States v. Ceccolini, 435 U.S. 268, 276 (1974). Esto se debe a que, en muchas ocasiones, los testigos están disponibles para ser cuestionados en cualquier momento e, incluso, cooperan voluntariamente con la investigación estatal. La conse-cuencia de ello es que se torna mucho más fácil probar que los agentes de todas maneras hubiesen conocido de la iden-tidad del referido testigo.
A la luz de esta normativa, pasemos a examinar el caso ante nos.
hH h-1
El Ministerio Público alega que los comprobantes de re-tención de contribución sobre ingresos son admisibles, ya que el señor González Cardona no tenía una expectativa razonable de intimidad sobre ellos. Aduce, por lo tanto, que la actuación gubernamental no constituyó un “registro” susceptible de activar la protección constitucional contra *360registros y allanamientos irrazonables. No le asiste la razón.
Si bien es cierto que, conforme a lo resuelto por nosotros en Pueblo v. Loubriel, Suazo, supra, el señor González Car-dona no tiene expectativa legítima de intimidad respecto a un formulario W-2 cuando es solicitado por Hacienda, no es menos cierto que el Estado obtuvo la información sobre sus ingresos en virtud de que descubrieron la identidad de su patrono mediante el subpoena duces tecum que ilegal-mente le cursaron a la Cooperativa. Por ello, el descubri-miento de la identidad del patrono del señor González Car-dona constituye un fruto del árbol ponzoñoso.(3)
Por otro lado, la defensa alega que el foro apelativo ac-tuó correctamente al suprimir la evidencia, pues en el caso de autos no se satisfacían los requisitos de ninguna de las tres excepciones a la doctrina de los frutos. Tampoco le asiste la razón.
El fruto en este caso es el descubrimiento de la identi-dad del patrono del señor González Cardona. Según hemos explicado, cuando el fruto obtenido es la identidad de un testigo generalmente se admite la evidencia en virtud de la doctrina de descubrimiento inevitable. Ello porque los tes-tigos están disponibles para ser cuestionados en el mo-mento en que el Estado lo requiera como parte de su investigación. Por otro lado, la identidad de un testigo es considerablemente más difícil de ocultar que otro tipo de evidencia como armas, drogas o documentos. Por ende, es posible que en el caso de autos Hacienda eventualmente hubiese descubierto la identidad del patrono. Dicho dato sería obtenible mediante técnicas tan sencillas como pre-guntarle a amigos o familiares cercanos al señor González Cardona acerca de cuál fue su lugar de trabajo para las fechas en cuestión. En fin, es probable que el aparato in-*361vestigativo del Estado hubiese producido dicha informa-ción en un período relativamente corto de tiempo.
Por último, no nos cabe duda de que en el caso de autos el Estado cumplió con dos de los tres criterios requeridos para establecer la excepción de descubrimiento inevitable. El primer criterio se satisface ya que, como acabamos de señalar, el Gobierno estaba realizando una investigación mediante la cual seguramente hubiese conocido de la iden-tidad del patrono. De otra forma, el tercer criterio también se cumplió ya que la investigación estatal contra el señor González Cardona estaba llevándose a cabo con anteriori-dad a la actuación ilegal. Sólo nos queda determinar si la referida investigación era conducida por agentes distintos al que ilegalmente le cursó el subpoena duces tecum a la Cooperativa. A pesar de que del expediente surge que la División de Evasiones Contributivas estaba a cargo de in-vestigar el caso, no nos es posible determinar si algún agente distinto al que actuó ilegalmente colaboró con la referida investigación.
Por ende, contrario a lo resuelto en la sentencia emitida por este Tribunal, devolveríamos el caso al foro de instan-cia para proveerle al Ministerio Público la oportunidad de establecer que seguramente hubiesen descubierto la iden-tidad del patrono mediante una investigación llevada a cabo por un agente distinto al que emitió el requerimiento ilegalmente.

(1) Los cargos en el caso de autos son presentados al amparo de la derogada Ley de Contribuciones sobre Ingresos. Dicha ley fue sustituida por el Código de Rentas Internas de 1994. Sin embargo, la referida legislación establece que la antigua ley sigue vigente para los períodos contributivos previos a 1995. Véase 13 L.P.R.A. sec. 8008.


(2) Nos referimos a procedimientos estandarizados como registros de inventario, registros en aeropuertos o registros en las fronteras.


(3) Sería un error considerar que el fruto en este caso fueron los formularios W-2, ya que el Estado nunca hubiese podido obtenerlos a no ser por el descubrimiento de la identidad del patrono producto del requerimiento que ilegalmente le cursaron a la cooperativa. Por tal razón, el verdadero fruto es la identidad del patrono y los comprobantes de retención son, por así decirlo, un “fruto del ñuto”.